Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10/742972. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are completely encompassed by the claims of the ‘972 patent. The examiner notes that the ‘972 patent includes additional limitations not required by the claims of the instant application. However a rejection for Double Patenting is appropriate for the broader, later filed claims in view  of the narrower earlier filed claims of the ‘972 patent.
Claims 1, 11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 20 of U.S. Patent No. 111/032574  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘574 patent requires setting a maximum number of TPM candidates based on a first syntax element and constructing a TPM candidate list having less than the maximum number based on the received first syntax element as required by claims 1, 11 and 20 of the instant application. The examiner notes that the ‘574 patent requires additional limitations not required by the claims of the instant application. However a rejection for Double Patenting is appropriate for the broader, later filed claims in view  of the narrower earlier filed claims of the ‘574 patent.
Claims 1, 11 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 20 of copending Application No. 17/306791 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application requires setting a maximum number of TPM candidates based on a first syntax element and constructing a TPM candidate list having less than the maximum number based on the received first syntax element as required by claims 1, 11 and 20 of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 9, 11, 13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (2020/0359020) in view of Jun (2020/0288150).
In regard to claim 1 discloses Ahn a method of video decoding in a decoder, comprising:
receiving a coded video bit stream (Ahn Fig. 2 and par 77);
when a current coding block in the set of coding blocks is coded in a triangular prediction mode (TPM), constructing a TPM candidate list of the current coding block in the set of coding blocks (Ahn Fig. 4 and generally pars 110-116 note geometry partition also called a diagonal motion partition DMP which is a triangular prediction mode, also note pars 169-176 note par. 173 DMP_merge_flag indicating the use of merge mode coding, also note par. 174 for an index into a list of merge candidates). 
It is noted that Ahn does not disclose details of indicating a maximum number of allowed TMP candidates. However,  Jun discloses that it was well known in the art before the effective filing date of 
and constructing a candidate list based on the number of mode specific candidates (Jun par. 201 note generating a merge candidate list). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of including a first syntax indicating a maximum number of TPM candidates for the triangular prediction mode of Ahn similar to syntax the maximum number of spatial and temporal merge candidates taught by Jun in order to limit the number of merge candidates allowed for any one prediction mode to a practical number as suggested by Jun (Jun par. 231). 
In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Ahn further discloses setting the maximum allowed number of TPM candidates to 0 based on the first syntax element not being included in the coded video bitstream (Ahn par 169 note when the DMP flag indicates that a block may not be divided then DMP merge mode is not applied and the number of candidates is zero).

In regard to claim 5 refer to the statements made in the rejection of claim 1 above. Jun further discloses that the maximum allowed number of specific mode candidates is less than or equal to a maximum allowed number of merge candidates (Jun pars. 230 and 236 note spatial and temporal merge 
In regard to claim 8 refer to the statements made in the rejection of claim 1 above. Ahn further discloses that the maximum allowed number of TPM candidates is determined to be 0 and the triangular prediction mode is not applied to the set of coding blocs based on a second syntax element indicating a difference between the allowed maximum number of merge candidates and the maximum allowed number of TPM candidates is not included in the coded video bit stream (Ahn par 169 note when the DMP flag indicates that a block may not be divided then DMP merge mode is not applied and the number of candidates is zero and triangular prediction is not performed). 
In regard to claim 9 refer to the statements made in the rejection or claim 1 above. Ahn further discloses the current coding block is coded in the TPM only when the maximum allowed number of TPM candidates is greater than or equal to a predetermined number N, where N is a positive integer (Ahn par. 176 note merge is performed with an index greater than zero indicating that at least one merge candidate must be present). 

Claims 11, 13, 15 and 18 relate to an apparatus implementing functions substantially corresponding to the method of claims 1, 3, 5, and 8 above. Refer to the statements made in regard to claims 1, 3, 5, and 8 for the rejection of claims 11, 13, 14 and 18 which will not be repeated here for brevity. 
Claim 20 relates to an computer readable medium including instructions to cause a computer to perform operations substantially corresponding to the method of claim 1 above. Refer to the . 

Claims 2, 7,  12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Jun as applied to claims 1 and 11 above, and further in view of Kim (2013/0128982).
In regard to claims 2, 7, 12 and 17 refer to the statements made in the rejection of claims 1and 11 above. It is noted that neither Ahn nor Jun not discloses only transmitting the first syntax element if the number of candidates is two or greater. However, Kim discloses only signaling merge syntax elements if the number of candidates is two or more (Kim par. 106. 
It is therefore considered obvious that one of ordinary skill in the art would recognize the advantage of omitting signaling of the merge syntax elements in Ahn in view of Jun when the number of candidates is less than two as taught by Kim in order to save signaling overhead by selecting the only available merge candidate when a single merge candidate is used. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Jun as applied to claims 1 and 11 above, and further in view of Xiu et al (20160050430).
In regard to claims 6 and 16 refer to the statements made in the rejection of claims 1 and 11 above. It is noted that neither Ahn nor Jun disclose setting the maximum allowed number of candidates to a maximum allowed number of merge candidates when a first syntax element indicating a maximum number of candidates is included in the coded video bit stream. 
However, Xiu discloses setting the maximum allowed number of candidates to a maximum allowed number of merge candidates when a first syntax element indicating a maximum number of candidates is included in the coded video bit stream (Xiu par. 51 note a max number of candidates N 
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of incorporating a default value for the maximum number of TPM candidates in Ahn in view of Jun as taught by Xiu in order to save signaling overhead by omitting the syntax element when the default maximum value is to be used. 


Allowable Subject Matter
Subject to the rejection for Double Patenting above claims 4, 10, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 14 relate to reception of a first syntax element in a coded video bitstream indicating a maximum allowed number of merge candidates, a second syntax element used in setting the maximum allowed number of merge candidates for TPM, the second syntax element representing a difference between a maximum number of merge candidates and a maximum of number of TPM candidates, and setting the maximum allowed number of merge candidates for TPM using the second syntax element. 
Claim 10 and 19 require third and fourth syntax elements indicating two indexes indicating TPM candidates in the candidate list, the third syntax equal to a maximum number of TPM candidates minus one and the second equal to a maximum number of TPM candidates minus two. 
The closest prior arts Ahn, Jun, Kim and Xiu. Ahn discloses a diagonal partitioning mode including a merge mode for predicting the diagonal partitioning mode. Ahn further discloses using an index to indicate the selected mode. Jun discloses known art techniques of indicating a maximum 
However, none of the prior arts teach using a second syntax element discloses a second syntax element, in addition to the first syntax element which is used to set the maximum allowed number of merge candidates for TPM modes, or two separate indexes for the TPM candidates with values up to one and two less than the maximum number of TPM candidates as required by claims 4, 10, 14 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190273921 A1	ABE; Kiyofumi et al.
US 20170034529 A1	LIN; Jian-Liang et al.
US 20160366442 A1	Liu; Hongbin et al.
US 20130107959 A1	Park; Seungwook et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423